PEE CURIAM.
Plaintiff’s exceptions sustained, and motion for new trial granted, with costs to the plaintiff to abide event. Held, that the questions of defendant’s negligence and the plaintiff’s freedom from contributory negligence were questions of fact for the jury, and that this was practically held by this court upon a former appeal in the same case from an order granting a new trial after a nonsuit (93 App. Div. 604, 86 N. Y. Supp. 1129), following the decision in Brooks v. N. Y. C. and H. R. R. Co., 84 App. Div. 633, 82 N. Y. Supp. 1096. The reasons for the holdings in the cases' herein referred to are satisfactorily expressed by Mr. Justice Rogers, in an opinion at Special Term in the case of Barnes v. N. Y. C. & H. R. R. Co., 42 Misc. Rep. 622, 87 N. Y. Supp. 608.